Citation Nr: 1747261	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for generalized anxiety disorder and panic disorder and assigned a 30 percent rating, effective December 16, 2010.

In April 2013, the Veteran testified in a Board video hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded the matter to the RO for a VA examination in March 2014.


FINDING OF FACT

Since December 16, 2010, the Veteran's generalized anxiety disorder and panic disorder caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; although generally functioning satisfactorily, with routine behavior and self-care, normal conversation, and some meaningful interpersonal relationships.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for a psychiatric disability were not met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.130 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant of any information necessary to substantiate their claim, and to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate their claim, to include requesting records and providing an examination.  38 U.S.C.A. § 5103, 5103A (West 2014).  VA provided the Veteran that notice on March 3, 2011, obtained the Veteran's service records, and provided examinations for the Veteran.  The Veteran has not referred to any additional, unobtained, relevant, or available evidence.  Thus, the Board finds that the duties to notify and assist the Veteran have been fulfilled.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Generalized anxiety disorders and panic disorders are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. Â§ 4.130 (2016).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Â§ 4.130 (2016).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on an presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266   (1996).

The assigned ratings increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF scores of 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2016).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  The focus for adjudicating an initial increased rating claim is on the evidence concerning the state of the disability from when the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on their behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence was needed to substantiate the claim and what the evidence in the claim file shows, or does not show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378  (Fed. Cir. 2000).

The Veteran contends that the 30 percent rating does not reflect the occupational and social impairment caused by her disorders.  The Veteran reported daily panic attacks in February 2012 which impaired school, driving, and relationships.  In April 2012, the Veteran reported anxiety attacks sometimes more than twice per week.  In September 2012, the Veteran stated special accommodations at school were required, and that she has cut back on driving due to fear that she may pass out while driving.  The Veteran reported the panic attacks were not as bad as the daily anxiety attacks, but that she still worried about another panic attack.  The Veteran also reported disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships at that time.

At the April 2013 Board hearing, the Veteran stated her grades had been affected by her disability, and that some semesters were worse than others depending on how bad her anxiety was.  The Veteran stated she had to leave class early due to anxiety at least once or twice per semester.  The Veteran stated that her social life had been diminished and she preferred to stay at home.  The Veteran stated she had panic attacks once a week, which lasted approximately 30 to 60 minutes and sometimes longer.  In that hearing, the Veteran's spouse stated the Veteran could not drive, had mild memory loss, and segregated herself.  The spouse also stated they did not go out much but had friends over at their home.

A March 2011 VA examination diagnosed the Veteran with generalized anxiety disorder and panic disorder.  On examination, the Veteran appeared well developed, nourished, appropriately dressed, and had appropriate affect.  The Veteran reported mild situational depression, panic attacks while stressed, constant anxiety, and disturbed sleep.  The Veteran reported difficulty dealing with stress from college, and was failing a course at the time.  The examiner noted the Veteran was mildly anxious, distressed, and exhibited mild psychomotor agitation throughout the examination; but was also cooperative and coherent, maintained good eye contact, and had normal emotional reaction.  A GAF score of 60 for current functioning was assigned.

The examiner also noted the Veteran's memory was functionally intact, thinking was logical, and concentration was normal.  The Veteran indicated that she had "wonderful" relations with others, enjoyed going out with friends, and was able to maintain friendships in the academic setting.  The examiner noted the Veteran cared for the couple's home and son while her spouse attended the police academy.  The examiner also noted the Veteran demonstrated good social skills, sound judgement, and abstract thinking, and did not report any difficulties at work.  The examiner did not detect cognitive difficulties, and noted the Veteran presented well socially, had no unusual behaviors or mannerisms, and was not guarded or defensive.  The examiner opined that the effects of the Veteran's disability caused occasional decreased work efficiency or intermittent periods of inability to perform occupational tasks, but that she generally had satisfactory functioning.

The Board finds that examiner's opinion sufficiently indicated the Veteran's level of impairment.  The weekly panic attacks, anxiety, and disturbed sleep claimed by the Veteran are all represented in the 30 percent rating criteria.  The Veteran's difficulties in college are also accounted for as occasional decreases in efficiency, also more nearly approximating the criteria for a 30 percent rating.  The Veteran's GAF score of 60 on examination was consistent with the Veteran's mild symptoms of some difficulty in school and social settings.  However, the Veteran's speech was not circumstantial, circumlocutory, or stereotyped.  There was no evidence that the Veteran had difficulty understanding complex commands; that her short- or long-term memory, judgement, or abstract thinking were impaired; or that her mood and motivation were disturbed.  Additionally, the Veteran's marriage, and self-reported "wonderful" relations and academic friendships, do not support a difficulty in establishing or maintaining relationships.  Thus, that examination was adequate and the rating assigned appropriate at that time.

A July 2012 VA examination indicated a level of impairment similar to the March 2011 examination.  The Veteran presented an anxious affect with rapid but clear speech.  The Veteran again reported special accommodations for college tests and that at times had to leave class due to anxiety.  The examiner noted symptoms of anxiety, weekly panic attacks, and mild memory loss on examination.  A GAF score of 65 for current functioning was assigned..  The examiner also noted the Veteran's past GAF scores with their assessed dates as follows: 64 in March 2012; 65-70 in May 2012; and 65 in June 2012.

The examiner also noted that the Veteran presented normal memory, concentration, intellectual functioning, and logical thinking.  The examiner noted a significant reduction in panic attacks since the March 2011 examination, with no problems with depressed mood.  The examiner noted the Veteran had several weddings planned over the summer, and a vow renewal with her spouse.  The Veteran also reported she performed well in college with a 3.75 grade point average and planned to pursue a master's degree.  The examiner noted that the Veteran reported no panic attacks since January 2012.  The examiner also noted that even when the Veteran self-reported daily panic attacks in 2011, she was still able to function reasonably good as evident in her family rearing and collegiate accomplishments during that time.

Additionally, the examiner noted the Veteran did not distinguish between panic attacks and anxiety attacks, and instead referred to the attacks as big or small panic attacks.  The Veteran described the big attacks with body spasms, numbness in limbs, and extreme mental disorganization, which require emergency medical treatment.  The Veteran reported the big attacks had never occurred at work or school, but only at home when she was not preoccupied or distracted.  The Veteran described the little attacks with nervousness and tremulous, which can happen at any time and can be controlled so that she can still function.  The examiner noted that distinction was relevant as they were clinically different, and opined that the Veteran was having daily anxiety attacks and that the panic attacks were weekly.  The examiner opined there was no objective evidence of worsening, and that the disability caused occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but that she generally had satisfactory functioning.

The Board also finds that examiner's opinion sufficiently indicated the Veteran's level of impairment.  The Veteran claimed in February 2012 that her disability impaired school, driving, and relationships; yet she also reported on examination that she performed well in college with a 3.75 grade point average and planned to pursue a master's degree.  The Veteran reported plans for several weddings and a vow renewal, which indicated a busy social life.  In a May 2012 VA appointment, the Veteran reported that she drove to and from Spokane, Washington with her son without incident.  The Veteran's GAF score of 65 on examination was consistent with the Veteran's mild symptoms of some difficulty in school and social settings.  Additionally, the Veteran's speech was not circumstantial, circumlocutory, or stereotyped.  There was no evidence that the Veteran had difficulty understanding complex commands; that her short- or long-term memory, judgement, or abstract thinking were impaired; or that her mood and motivation were disturbed.

Although the Veteran claimed in April 2012 that she had anxiety attacks sometimes more than twice per week, the examiner opined that the Veteran had daily anxiety attacks, with panic attacks once a week.  In a May 2012 progress note, the Veteran reported she had not had a panic attack in four months.  Additionally, the Veteran reported that panic attacks were rare in a September 2012 VA mental health follow up; where the nurse noted that medication, and especially therapy, had "greatly decreased" the frequency of the panic attacks.  Although the examiner opined the Veteran's symptoms had improved, the Board finds the evidence still supported a 30 percent rating, but not higher, at that time.

Another VA examination in June 2014 noted symptoms of anxiety and weekly or less panic attacks.  The Veteran presented with an anxious affect and a neutral mood.  The examiner noted no reported panic attacks from January 2012 to April 2014, despite the Veteran's pregnancy and childbirth, which forced her to be weaned off medication.  Then the Veteran reported four panic attacks in a six week period once she restarted the use of a birth control intrauterine device.  Once back on psychiatric medication, the Veteran indicated that the symptoms were controlled with the medication.  The Veteran also reported that she completed her bachelor's degree with a 3.0 grade point average, started a new job as a support counselor, and has applied to several graduate programs.  The examiner did not report a GAF score.

The examiner noted the Veteran's speech was coherent, logical, and at a good rate.  The Veteran's thought form was linear and goal-directed, with no indications of hallucinations, delusions, or paranoid thoughts.  The examiner also noted that the Veteran's insight and judgement were good.  Despite complaints of memory loss from the Veteran's spouse, the examiner noted that both short- and long-term memory appeared intact.  The examiner opined that the Veteran functioned well due to her ability to handle work stressors, care for her two young children daily, engage in a meaningful sustained relationship with her husband and extended family, and pursue a graduate degree.  The examiner opined that the Veteran's disability caused decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, but that she generally had satisfactory functioning.

The Board also finds that examiner's opinion sufficiently indicated the Veteran's level of impairment.  The Veteran claimed disturbances of motivation and mood, and difficulty in relationships in September 2012; yet the examiner noted the Veteran completed her bachelor's degree, was excited with her new job, and maintained a sustained relationship with her husband and extended family.  Additionally, the Veteran was off medication for over two years from 2012 to 2014 without any increase in symptoms.  It was not until the Veteran restarted birth control medication that her anxiety increased, when she reported four panic attacks in six weeks.  However, once back on psychiatric medication, the symptoms declined.  Even if panic attacks were more than once per week, that would be the only symptom indicative of a 50 percent rating during the appeal period, and that alone was not of sufficient severity or causing sufficient impairment to more nearly approximate the criteria required for a higher rating.  The Board finds that is especially so because the Veteran was able to attend college, care for a 6 year old son, give birth to and care for her youngest son, and maintain the family home during that time.

The Veteran's symptoms of anxiety, weekly panic attacks, and depressed mood are all supported by and reflected in the 30 percent rating.  Although that examiner did not report a GAF score, the Veteran's GAF scores during the appeal period have been between 60 and 70, and have been consistent with the Veteran's occasional decreased efficiency and intermittent periods of inability to perform occupational tasks.  Additionally, the Veteran's speech was not noted as circumstantial, circumlocutory, or stereotyped.  There was no evidence that the Veteran had difficulty understanding complex commands; that her short- or long-term memory, judgement, or abstract thinking were impaired; or that her mood and motivation were disturbed.  Thus, that examination was adequate and correctly indicated the Veteran's level of impairment, which more nearly approximated the criteria for a 30 percent rating for a psychiatric disability.

The Board has considered whether the claim for increased rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1) (2016).  The Board concludes referral is not warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the disability picture is so exceptional or unusual as to make impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to the disability.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

Considering the overall symptomatology, not limited to the listed symptoms, the Board finds that throughout the appeal period the evidence did not show that the mental disability caused occupational and social impairment with reduced reliability and productivity, and thus did not rise to the level envisioned by the higher 50 percent rating.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent at any time during the appeal period.  The Board finds the preponderance of the evidence is against the assignment of any higher rating.  Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017); 38 C.F.R. § 4.7, 4.118 (2016); 38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to an initial rating in excess of 30 percent for a psychiatric disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


